Chalmers, J.,
delivered the opinion of the court:
The entry upon the minutes as to the return'of the indictment into court, as the same is shown by the amended transcript sent up in obedience to the certiorari, is as follows :
“The grand jurors of the state of Mississippi, elected, impaneled, sworn, and charged to inquire in and for the body of the county of Covington and state of Mississippi, at the present term of this court, returned into open court, through their foreman, in the presence of more than twelve of the other grand jurors, numbers 779, 780, 781, 782, 783, 784, 785, 786, 788, 789, 790, 791, 792.”
Then follows the recital of the clerk, ‘ ‘ which said indictment, with the indorsements thereon, is in the words and figures folio-wing, to witsetting forth the indictment, but giving no number to it.
It is thus seen that the minutes fail to show what land of documents they were which are indicated by the numbers given. They are not stated to be indictments. The grand jury are only stated to have returned “ numbers 779, 780,” etc. They may have been reports; at all events we cannot presume that they were indictments.
But, if we concede them to have been indictments, the failure *178to give the number of the indictment set forth in the transcript renders it impossible to ascertain whether its number is included in those stated to have been returned bj the grand jury.
The judgment is reversed and indictment quashed. Defendant will be held to await the action of another grand jury.